Citation Nr: 0904388	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial, compensable rating for 
residuals of a  traumatic crush injury to the fifth digit of 
the left hand.

3.  Entitlement to an effective date prior to October 20, 
2005 for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to August 
1990, and from February 2003 through May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which granted service 
connection for tinnitus and a left fifth digit disability, 
and denied entitlement to service connection for bilateral 
hearing loss, respectively.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that hearing loss was manifest during service, was manifest 
within one year of separation, or that any current hearing 
loss is attributable to service.

2.  The veteran's service-connected residuals of a traumatic 
crush injury to the fifth digit of the left hand are 
manifested by the loss of sensation beyond the proximal 
interphalangeal joint.

3.  The veteran separated from active duty on May 29, 2003.

4.  A claim of entitlement to service connection for tinnitus 
was not received within one year after the veteran's 
discharge from service or prior to October 20, 2005.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  A disability rating of 10 percent, but no higher, is 
warranted for residuals of a  traumatic crush injury to the 
fifth digit of the left hand.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.68, 4.71a, 4.124a, Diagnostic Codes 
5156, 5155, 5227, 5230 (2008).

3.  The criteria for assignment of an effective date prior to 
October 20, 2005, for the grant of service connection for 
tinnitus are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

Regarding the veteran's service-connection claim, the Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a) (2002).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in November 
2005, prior to the initial adjudication of his claim, 
informed the veteran of the information necessary to 
substantiate his claims for service connection.  He was also 
informed of the evidence VA would seek on his behalf and the 
evidence he was expected to provide.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  This initial letter, which was furnished 
to the veteran, did not inform him of the information 
necessary to establish an effective date or disability 
rating.  However, an additional notice letter, issued in 
March 2006, informed the veteran of the manner in which VA 
assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this his claim for a higher evaluation for hearing 
loss is an initial disability rating claim.  Therefore, 
adequate notice was provided to the veteran prior to the 
transfer and certification of the veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The claimant's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  While the veteran's complete service treatment 
records were not of record at the time of the initial 
adjudication of his claims, treatment records from his second 
period of active duty were provided thereafter.  The veteran 
was informed that attempts to obtain his records from the 
Records Management Center and National Personnel Records 
Centers and his National Guard unit were unsuccessful.  He 
was further asked to provide copies of any military service 
treatment records in his possession.  In light of the 
foregoing, the Board concludes that VA has satisfied its duty 
to obtain service treatment records.  The veteran has not 
indicated that any other outstanding treatment records exist 
which are not currently associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  The veteran 
was afforded a VA examination in August 2006 to obtain an 
opinion as to whether he currently has bilateral hearing loss 
in accordance with 38 C.F.R. § 3.385, and, if so, whether any 
hearing loss was incurred during his period of active 
service.  The report is thorough and supported by the record.  
The examination in this case is adequate upon which to base a 
decision.

Regarding the veteran's claim for a higher initial rating for 
his left fifth finger disability, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  In this case, the veteran was afforded a 
VA examination in November 2006.  The veteran has not claimed 
that his disorder has worsened since that time.  Therefore, 
an additional VA examination is not necessary in this case in 
order to adjudicate his claim for an increased evaluation of 
service-connected finger disability.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Claim for Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  With 
chronic diseases shown in service, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected.  See 38 C.F.R. § 3.303(b) 
(2008).  In addition, certain chronic diseases, such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

The Board further notes that hearing loss disability is 
defined by regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2008).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is also noted that the existence of a current disability 
is the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

In this case, the veteran's service treatment records reflect 
normal hearing throughout his periods of active duty.  A 
February 2003 audiogram report indicates that the veteran had 
routine in-service noise exposure.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
0
-5
LEFT
15
10
5
15
10

None of the auditory frequencies were 40 decibels or greater 
and the veteran did not have at least 3 frequencies 26 
decibels or greater.  Speech recognition scores were not 
recorded.  The recorded findings are indicative of normal 
hearing.  

Although an audiogram was not conducted immediately prior to 
the veteran's separation, the examiner noted that the 
veteran's ears were "Normal" during a demobilization 
examination conducted in May 2003.  

In conjunction with his appeal, the veteran was afforded a VA 
audiological examination for compensation purposes in August 
2006.  The examiner noted a review of the claims file.  
According to the medical report, the veteran's military noise 
exposure consisted of exposure to noise from rail cars.  
Following service, the veteran reported no occupational noise 
exposure.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
20
LEFT
15
15
15
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.  None of the auditory frequencies were 
40 decibels or greater and the veteran did not have at least 
3 frequencies 26 decibels or greater.  Likewise, speech 
recognition ability was not less than 94 percent in either 
ear.  The examiner noted that the veteran's has normal 
hearing sensitivity bilaterally.  Thus, the veteran's 
audiometric test results do not reveal a current hearing loss 
disability for either ear under 38 C.F.R. § 3.385.    See 38 
C.F.R. § 3.385.  

There is no contrary medical evidence of record.  The Board 
acknowledges the veteran's belief that he has a current 
hearing loss disability and notes that he is capable of 
reporting his personal observations concerning his diminished 
hearing acuity.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, as a lay person without medical training, 
the veteran is not qualified to determine whether he has 
sufficient hearing impairment to qualify as a disability for 
VA compensation purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Accordingly, in view of the medical 
evidence demonstrating that he does not have hearing loss 
disability, service connection is not warranted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).


III.  Rating for Left Fifth Digit Disability

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court emphasized the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  See 38 C.F.R. § 4.14 (2008).  The Board notes 
that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008) should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2008).

The record reflects that the veteran is left hand dominant.  
He sustain a crushing type/lacerating type injury to his left 
fifth finger during service.  He sustained an avulsion type 
laceration that required suturing

On VA examination in September 2006, the veteran reported 
that his range of motion had diminished rather significantly 
over the years and that he had lost sensation in the left 
small finger from the proximal interphalangeal (PIP) joint 
distally. He denied any specific pain or discomfort in the 
digit and reported that the wound healed without 
complications.   It was noted that the veteran was able to 
completely extend the finger, however he had difficulty with 
flexion.  Full range of motion, passively, was demonstrated.  
The veteran also stated that the disability does not limit 
his sitting, standing, walking, or lifting.  Flare-ups were 
denied.  Further, the examiner noted that the veteran did not 
require the use of any assistive device.  Instability was not 
present.  

Examination revealed two laceration scars on the medial 
aspect of the left fifth digit.  One measured 4 x .2 cm and 
the other measured 2.5 x .2 cm.  Both were described as well 
healed, soft, flat, and nontender with no restriction to 
movement.  They were not adherent and there was no indication 
of skin breakdown, ulceration, or hypertrophy with any 
functional impairment related to the scars themselves.  

The veteran did not report any time lost from work due to his 
disability, and he noted that his finger did not 
significantly adversely affect his daily activities.  The 
examination was negative for joint symptoms, ankylosis, or 
deformity.  A gap was noted between the finger and the 
proximal transverse crease of the hand on maximal flexion.  
Decreased strength and dexterity were noted as well.  There 
were no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss of 
range of motion with repetitive use.  The diagnosis was 
status post traumatic crush injury to left digit number five, 
with resultant traumatic laceration, status post simple 
suture repair, two residual scars, decreased active range of 
motion on flexion, loss of function, and loss of sensation 
beyond the proximal interphalangeal joint.  The examiner also 
noted that the effects on the veteran's employment were 
significant, as the veteran experienced decreased manual 
dexterity, and problems with lifting and carrying.  Despite 
the veteran's contentions that his daily activities were not 
affected, effects of the disability on usual daily activities 
were noted by the examiner.

The veteran's left little finger disability has been rated 
under Diagnostic Code 5230, which contemplates limitation of 
motion of the ring or little finger.  See 38 C.F.R. § 4.71a 
(2008).  Under Diagnostic Code 5230, a non-compensable 
evaluation is warranted for any limitation of motion of the 
little finger.  Accordingly, Diagnostic Code 5230 cannot 
serve as a basis for an increased rating in this case.

However, the Board observes that the veteran has significant 
neurological impairment resulting from the injury to his left 
fifth finger.  The veteran's lack of feeling with limitation 
of motion is consistent with mild incomplete paralysis of the 
ulnar nerve of the dominant extremity.  Accordingly a 10 
percent disability evaluation is warranted under Diagnostic 
Code 8516.  38 C.F.R. § 4.124a.

With respect to whether a rating in excess of 10 percent is 
warranted, the Board observes that the maximum evaluation 
permitted is limited by the amputation rule in 38 C.F.R. § 
4.68.  The amputation rule provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for an amputation at the elective site, were an amputation to 
be performed.  The pertinent section of the Rating Schedule 
provides for a 10 percent evaluation for amputation without 
metacarpal resection, at the PIP joint or proximal thereto.  
38 C.F.R. § 4.71a, Diagnostic Code 5156.  Accordingly, the 
maximum schedular rating that is assignable to the veteran's 
left fifth digit disability with loss of sensation beyond the 
proximal interphalangeal joint is 10 percent.  

In so concluding, the Board observes that a 20 percent 
evaluation is warranted with amputation of the fifth digit 
with more than one half of the bone lost.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5156 (2008).   However, the veteran's 
disability is not analogous to amputation of the fifth digit 
with metacarpal resection (more than one half of the bone 
lost).  On the contrary, as noted previously, the veteran's 
complaints of sensory loss and loss of motion are beyond the 
PIP joint.  There is no evidence of any symptomatology 
affecting the metacarpal joint.  As such, a rating in excess 
of 10 percent is not warranted under this Diagnostic Code.  
See 38 C.F.R. § 4.71a, DC 5155 (2008).

In as much as the veteran's left finger disability result in 
limited motion, the Board has considered whether there is 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. § 4.40; DeLuca.  Similarly, the 
Board has considered 38 C.F.R. § 4.45 which provides that 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  According to the 
most recent medical findings, however, symptoms such as 
fatigability and incoordination are absent, and there is no 
additional limitation of motion on repetitive use.  In light 
of these findings and the amputation rule, the Board 
therefore concludes that additional compensation under these 
provisions would be inappropriate.  

A review of the record reveals that the RO did not refer the 
evaluation of the veteran's left fifth finger disability to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2008).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
Regarding the veteran's claim for an increased disability 
rating for his service-connected finger disability, the 
rating criteria are not inadequate.  Therefore, the Board 
finds no basis for further action on this question.  

Additionally, the veteran's level of impairment has not been 
in excess of that already noted by the Board within this 
decision for the period of time at issue; thus, a staged 
rating is not warranted for the veteran's claim.  See 
Fenderson.

In light of the foregoing, the Board finds that a 10 percent 
rating, but no greater, is warranted for the veteran's 
disability.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the veteran's claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(a) (2002); Gilbert.  In this case, the 
preponderance of the evidence warrants a rating of 10 
percent, but no higher, for the veteran's finger disability. 


IV.  Earlier Effective Date

The veteran has been awarded service connection for tinnitus, 
effective October 20, 2005.  The veteran contends, through 
his representative, that he is entitled to an earlier 
effective date.  However, the veteran has not provided a 
rationale for his claim, nor has put forth a specific date 
from which his tinnitus should be service connected.

The record reflects that the VA Form 21- 526, Veteran's 
Application for Compensation or Pension, was received by the 
RO on October 20, 2005.  There is no application for service 
connection for tinnitus, prior to that date, within the 
veteran's record. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  See 38 U.S.C.A. § 5110(a) (2008).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  See 38 C.F.R. § 3.400 (2008).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (2008).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  See 38 
U.S.C.A. § 5101(a) (2008).  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) 
(2008); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit 
under the laws administered by the VA may be considered an 
informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  See 38 C.F.R. § 
3.155(a) (2008); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p) (2008); see also Rodriguez v. West, 189 F.3d. 
1351 (Fed. Cir. 1999), (an expressed intent to claim benefits 
must be in writing in order to constitute an informal claim; 
an oral inquiry does not suffice).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  See 38 C.F.R. § 
3.157(b)(1) (2008); see also 38 C.F.R. § 3.155(a) (2008).

Further, 38 C.F.R. § 3.155(c) provides that when a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or 38 C.F.R. § 3.152, an informal request for increase or 
reopening will be accepted as a claim.

However, according to the Court, 38 C.F.R. § 3.157 only 
applies to a defined group of claims.  See Sears v. Principi, 
16 Vet. App. 244, 249 (2002) (section 3.157 applies to a 
defined group of claims, i.e., as to disability compensation, 
those claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service connected rating where service 
connection has already been established).  VA medical records 
cannot be accepted as informal claims for disabilities where 
service connection has not been established.  The mere 
presence of medical evidence does not establish intent on the 
part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where 
appellant had not been granted service connection, mere 
receipt of medical records could not be construed as informal 
claim).  Merely seeking treatment, does not establish a 
claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish 
an intent on the part of the veteran to seek service 
connection for that condition.  See KL v. Brown, 5 Vet. App. 
205, 208 (1993); see also Crawford v. Brown, 5 Vet. App. 33, 
35 (1995).  

Thus, any prior VA medical records are not interpreted as an 
informal claim.  Stated differently, merely seeking 
treatment, does not establish a claim, to include an informal 
claim, for service connection.  

The pertinent fact in this case is not in dispute.  Other 
than the veteran's report of tinnitus since his last period 
of active service, there is nothing to reflect a claim or an 
informal claim prior to October 2005 more than 2 years 
following his release from active duty.  Neither a formal nor 
informal claim for service connection for tinnitus was filed 
prior to October 20, 2005.  Consequently, the veteran's claim 
must be denied because of the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, the 
veteran is not entitled to an effective date earlier than 
October 20, 2005, the date of receipt of his claim for 
service connection.

To the extent that the veteran may be asking for an exception 
or equitable consideration, the Board is bound by the law and 
is without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  The Board further observes that 
"no equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress." Smith (Edward F.) v. Derwinski, 2 
Vet. App. 429 (1992) citing Office of Personnel Management v. 
Richmond, 496 U.S. 414 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial disability rating of 10 percent, 
but no more, is granted for residuals of a  traumatic crush 
injury to the fifth digit of the left hand.

Entitlement to an effective date prior to October 20, 2005 
for the veteran's service-connected tinnitus, currently rated 
as 10 percent disabling, is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


